Citation Nr: 0518839	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
service connection for a bilateral heel disability has been 
received.

2.  Entitlement to service connection for sleep disturbance, 
claimed as secondary to a bilateral heel disability.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to a bilateral heel 
disability.

4.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a bilateral heel 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty form January 1955 to 
December 1956. 

In a March 1958 rating decision, the RO denied service 
connection for a bilateral heel disability, then 
characterized as bursitis.  The RO notified the veteran of 
that decision in April 1958, but he did not initiate an 
appeal.  The veteran attempted to reopen his claim in 
November 1959 based on the submission of additional evidence.  
In a March 1960 rating decision, the RO reopened the 
veteran's claim, but then denied it on the merits.  The RO 
notified the veteran of this decision that same month but he 
did not initiate an appeal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision in which 
the RO found that new and material evidence to reopen the 
claim for service connection for a bilateral heel disability 
had not been received, and denied service connection for 
sleep disturbance and disabilities of the low back and right 
knee, each claimed as secondary to a bilateral heel 
disability.  The veteran filed a notice of disagreement (NOD) 
in September 2003 and the RO issued a statement of the case 
(SOC) in January 2004.  In February 2004, the veteran filed a 
substantive appealthat included a request for a hearing 
before a member of the Board (Veterans Law Judge) in 
Washington, D.C.  He withdrew his request for a Board hearing 
in March 2004.

The Board's decision reopening the claim for service 
connection for a bilateral heel disability is set forth 
below.  The matters of service connection for a bilateral 
heel disability and service connection for a back disability, 
right knee disability, and sleep disturbance, each as 
secondary to a bilateral heel disability on appeal are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board points out that, in 
February 2003, the veteran indicated that he wanted to reopen 
his claim for service connection for a left knee disability.  
He reiterated his request in February 2004.  As the RO has 
not adjudicated this issue, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2. In a March 1960 rating decision, the RO reopened the claim 
for service connection for a bilateral heel disability and 
then denied the matter on the merits.  Although notified of 
the denial that same month, the veteran did not appeal the 
decision.

3.  Additional evidence associated with the claims file since 
the March 1960 decision includes evidence that was not 
previously considered that relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a bilateral heel disability, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's March 1960 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  Evidence received since the RO's March 1960 denial is new 
and material; thus, the criteria for reopening the veteran's 
claim for service connection for a bilateral heel disability 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the petition to reopen the 
claim for service connection for a bilateral heel disability, 
the Board finds that all notification and development action 
needed to fairly adjudicate the petition to reopen has been 
accomplished.  

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

The veteran's claim for service connection for a bilateral 
heel disability-previously characterized as bursitis-was 
considered and denied in March 1958 and, most recently, in 
March 1960.  

At the time of the RO's March 1960 decision, the evidence 
considered included the veteran's service medical records, 
private medical records dated from June to August 1955, and 
reports of VA examinations in March 1958 and February 1960.

Service medical records reveal complaints and treatment for 
bilateral heel pain.  The veteran received a physical 
profile, in part, due to diagnosed heel bursitis.  Although 
the veteran was seen multiple times for his complaints, X-ray 
reports and other records indicate that there was no evidence 
of bursitis..  He was cleared for separation even though no 
diagnosis could be made regarding his complaints.  

Private medical records reflect an assessment of bilateral 
heel bursitis.  VA examination reports indicate that x-rays 
revealed no orthopedic pathology and bursitis was noted by 
history only.

Although notified of the March 1960 denial that same month, 
the veteran did not appeal that decision; hence, it is final 
as to the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  In January 2003, the RO 
received the veteran's petition to reopen his claim for 
bilateral heel disability.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Regarding petitions to reopen previously denied claims filed 
after August 29, 2001,  section 3.156(a) of Title 38, Code of 
Federal Regulations, was revised to define "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Given the date of claim culminating in the instant appeal, 
the Board will apply the revised version of 38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last prior denial of the claim was in 
March 1960.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the March 1960 decision denial, evidence associated 
with the claims file includes private medical records from 
different sources, dated from November 1977 to March 2003, 
and a March 2003 VA examination report.  While this evidence 
is new, only the January 2003 medical record from John S. 
Smith, Jr., D.P.M., reflecting the new diagnosis of heel 
spurs, is considered material for purposes of reopening the 
claim.  Previously, the post-service medical evidence did not 
establish a current disability of the heels; as this evidence 
reflects a diagnosis of current heel disability, it relates 
to an unsubstantiated fact needed to support his claim.  
Moreover, in light of the evidence of bilateral heel 
complaints and assessment of bursitis in service (which 
could, conceivably, be medically related to the current heel 
condition), the evidence raises the reasonable possibility of 
substantiating the claim.

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for a bilateral heel disability are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this extent only, 
the appeal is granted.



REMAND

In light of the Board's conclusion that the claim for service 
connection for a bilateral heel disability is reopened, the 
claim must be considered on a de novo basis.  However, to 
ensure that the veteran's procedural rights are protected 
insofar as him being given adequate notice of the criteria 
for a grant of service connection, and the opportunity to 
present argument and evidence on the underlying question of 
service connection, RO adjudication of the claim in the first 
instance, is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board finds that additional development is necessary as 
well.  As discussed above, service connection for a bilateral 
heel disability was reopened based on evidence of a current 
disability-namely bilateral heel spurs.  However, the record 
does not clearly establish whether the veteran's heel spurs 
are a disability in and of themselves or possibly a 
manifestation of the bursitis assessed (but not clearly 
substantiated) in service.  Thus, the Board finds that a 
medical opinion addressing  the current nature of bilateral 
heel disability, and whether any such disability medically 
related to service, to include the veteran's complaints and 
assessment noted in the service medical records, is needed to 
resolve the claim on the merits.  See 38 U.S.C.A. § 5103A..

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for service connection for bilateral heel disability.   See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, a 
failure to report to the examination, without good cause, 
will result in a denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.

Prior to arranging for the veteran to undergo examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection for bilateral heel disability, as well as 
(for reasons explained below) the remaining claims for 
service connection on appeal.  The RO's notice letter should 
invite the veteran to submit all pertinent evidence in his 
possession, and explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

As a final point, the Board notes that the three additional 
issues pending are for service connection for disabilities 
claimed as secondary a to bilateral heel disability.  These 
issues are considered inextricably intertwined with the claim 
for service connection for a bilateral heel disability.  In 
this regard, a finding that the primary disability (bilateral 
heel disability) is not service connected would essentially 
render moot any secondary service connection claims.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the issues should, thus,be adjudicated 
together, consideration of the claims for secondary service 
connection, at this juncture, would be premature, and remand 
of these matters, as well, is necessary.  Thus, to give the 
veteran every consideration in connection with the claims on 
appeal, and for the sake of efficiency, the RO's request for 
additional pertinent information and/or evidence should 
extend to these issues, as well.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure the full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claim for 
service connection for sleep disturbance 
and for disabilities of the heels, back, 
and right knee.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or a reasonable 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic or 
podiatry examination, by a physician, at 
an appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify 
diagnoses for every disability of the 
heels found on examination.  The examiner 
should specifically indicate whether heel 
spurs, are, in and of themselves, a 
current disability, or whether such 
condition is a manifestation of another 
disability.  With regard to each 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such disability is medically related to 
service, to include the heel complaints 
and assessment of bursitis noted in the 
service medical records.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent 
VA medical facility at which the 
examination is to take place.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for bilateral heel 
disability, as well as the claims for 
secondary service connection,  in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the examination of his heels, 
the RO should apply the provisions of 
38 C.F.R. § 3.566(b), as appropriate, in 
considering the reopened claim for 
service connection for bilateral heel 
disability.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


